McCULLOCH, C. J. This appeal involves an attack on the validity of a special statute enacted by the General Assembly of 1917, Act 465, p. 2130, creating the “Desha-Drew Eoad Improvement District No. 1” for the improvement of certain public roads in Desha and Drew counties. There are several of the roads constituting a group which do not run parallel, nor do they converge to a common center, but they intersect each other .at certain points. The appellees are owners of property in the district, and secured a favorable decree from the chancellor holding that the statute is invalid, but we are not favored with a brief in their behalf and must look to the allegations of the complaint for specification of the grounds of attack. Only those which appear to be important will be discussed. The questions whether or not the improvement of several roads and the size of the district constituted a ’single local improvement, and as to the validity of a district comprising parts of two counties, are controlled by the decisions of this court in Bennett v. Johnson, 130 Ark. 507, and that point of attack made by appellees is thus disposed of against them. (1) Another point of attack is that the statute was not legally passed by both houses of the Legislature, for the reason that the journals of the Senate fail to show a vote on the bill under the proper title. The statute originated as a Senate bill, being Senate Bill No. 262, introduced by Senator Collins, and entitled “An Act Creating the Desha-Drew Road Improvement District No. 1, in Drew and Desha Counties, Arkansas.” The only entry on the journals of the Senate in regard to the final passage of the bill of that number refers to it as “S. B. No. 262 (Collins), entitled .a bill for an act to be entitled ‘An Act authorizing Guardians, Curators and Wards to extend and renew Notes, Bonds, Deeds of Trust and Mortgages of real estate. ’ ’ ’ This was obviously a clerical error as shown by all of the records in the office of the Secretary of State, to which it is our duty to look in determining whether or not a bill has been legally passed. Butler v. Kavanaugh, 103 Ark. 109; The Mechanics Building & Loan Association v. Coffman, 110 Ark. 269. (2) The next contention is that the whole act is void because, as enrolled and signed by the Governor it omits a word essential to the meaning of the section. Section 2 of the original bill as passed by both houses in describing the roads, reads as follows: “Beginning at the point where the Monticello and Tillar road crossed the military road in section 7,” etc. The enrolled bill omitted the word “road” after the word military so as to read: “Beginning at the point where the Monticello and Tillar road crosses the military in section 7, ’ ’ etc. This, too, is an obvious misprision, and the meaning of the lawmakers can be interpreted, even with the word “road” omitted. It does not constitute a material discrepancy between the bill which was enacted and the one which was enrolled and signed by the Governor. (3) Another defect in the enactment of the statute is that section 16, which relates to the method of enforcing payment of delinquent assessments, contains a portion of ‘section 17, which relates to the same subject. Beading the two • sections as they appear in the statute leads to considerable confusion, but with the proper understanding of the subject dealt with the errors are perfectly obvious, and there is no difficulty in finding the proper place for the improperly transposed sentences. The confusion arising from the mistake is not so great as renders it impossible to extract from the two sections an orderly provision for the enforcement of collection of the assessments by suits in chancery court. One of the public roads to be constructed is the one between the towns of Winchester and Tillar, running parallel with the lines of railroad of- the St. Louis, Iron Mountain & Southern Eailway Company, and authority was also given in the act creating the Arkansas-Louisiana district to build this road if the plans for its improvement were not filed by the Desha-Drew District before August 1, 1917. The present statute was approved and became effective a week later than the statute creating the Arkansas-Louisiana district, and as it contains no restrictions in regard to the time when the plans must he made by this district, it must be treated as having eliminated the specification of time in the other statute. This feature of the two statutes is referred to in the opinion of Bennett v. Johnson. The power of this district to construct that road is not limited in point of time to the date specified in the other statute. Concluding that none of the attacks upon the validity of the statute are well founded and that the chancellor erred in his decree declaring it invalid, the decree is reversed and remanded with directions to dismiss the complaint. ' Hart, J., dissents.